UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIGEL FREDRICKS,

                           Plaintiff,                            21-CV-1122 (LLS)
                    -against-                                         ORDER
C.O. DEBRA,

                           Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated February 25, 2021, the Court granted Plaintiff leave to file an amended

complaint. (ECF 5.) The Court is now in receipt of Plaintiff’s letter requesting an extension of

time to file an amended pleading. (ECF 6.) The Court grants Plaintiff’s request. Plaintiff may

submit an amended complaint within 30 days of the date of this order.

SO ORDERED.

Dated:     June 3, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
